                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

PENSION BENEFIT GUARANTY
CORPORATION,

       Plaintiff,

v.                                                      Case No. 6:19-cv-1313-Orl-37LRH

NELSON’S ENGINEERING SERVICES,
INC.,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff Pension Benefit Guaranty Corporation is a wholly owned United States

government corporation established to administer the pension plan termination

insurance program created by Title IV of the Employee Retirement Income Security Act

of 1974 (“ERISA”). (Doc. 8, ¶ 5); see also 29 U.S.C. § 1302(a). Plaintiff filed this action

against Defendant as plan administrator of the Nelson’s Engineering Services, Inc.

Defined Benefit Plan (“Pension Plan”), pursuant to Title IV of ERISA. (Doc. 1) Plaintiff

seeks an Order from the Court: (1) terminating the Pension Plan; (2) appointing Plaintiff

as the Pension Plan’s statutory trustee; (3) establishing January 31, 2009 as the Pension

Plan’s effective termination date; and (4) ordering Defendant and all other persons

possessing property or other assets of the Pension Plan to transfer such items to Plaintiff.

(Doc. 8, ¶ 2.) Plaintiff successfully obtained an entry of default against Defendant. (Docs.


                                            -1-
25, 27.) Now, Plaintiff seeks default judgment. (Doc. 29). On referral, U.S. Magistrate

Judge Leslie R. Hoffman recommends granting the motion, entering default judgment in

favor of Plaintiff and against Defendant, and giving Plaintiff the relief sought. (Doc. 30

(“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

The Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is due to be

adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 30) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff Pension Benefit Guaranty Corporation’s Motion for Default

              Judgment (Doc. 29) is GRANTED.

              a.     Default Judgment is entered in favor of Plaintiff Pension Benefit

                     Guaranty Corporation and against Defendant Nelson’s Engineering

                     Services, Inc.;

              b.     The Pension Plan is TERMINATED pursuant to 29 U.S.C. § 1342(c);

              c.     January 31, 2009 is ESTABLISHED as the termination date pursuant

                     to 29 U.S.C. § 1348(a)(4);

              d.     Plaintiff is APPOINTED as statutory trustee of the Pension Plan

                     pursuant to 29 U.S.C. § 1342(b); and

                                            -2-
            e.      The Court ORDERS the Pension Plan’s assets and documents,

                    wherever located, be transferred to Plaintiff pursuant to 29 U.S.C.

                    § 1342(d)(1)(A)(ii).

      3.    The Clerk is DIRECTED to:

            a.      Enter default judgment in favor of Plaintiff Pension Benefit Guaranty

                    Corporation and against Defendant Nelson’s Engineering Services,

                    Inc.; and

            b.      Close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 26, 2020.




Copies to:
Counsel of Record


                                           -3-
